
	
		II
		110th CONGRESS
		1st Session
		S. 1746
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2007
			Ms. Murkowski (for
			 herself and Mr. Stevens) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the recognition of certain
		  Native communities and the settlement of certain claims under the Alaska Native
		  Claims Settlement Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Unrecognized Southeast Alaska Native
			 Communities Recognition and Compensation Act.
		2.Findings and purpose
			(a)FindingsCongress finds the following:
				(1)In 1971, Congress enacted the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.) (referred to in this section as
			 the Act) to recognize and settle the aboriginal claims of Alaska
			 Natives to the lands Alaska Natives had used for traditional purposes.
				(2)The Act awarded approximately
			 $1,000,000,000 and 44,000,000 acres of land to Alaska Natives and provided for
			 the establishment of Native Corporations to receive and manage such funds and
			 lands.
				(3)Pursuant to the Act, Alaska Natives have
			 been enrolled in 1 of 13 Regional Corporations.
				(4)Most Alaska Natives reside in communities
			 that are eligible under the Act to form a Village or Urban Corporation within
			 the geographical area of a Regional Corporation.
				(5)Village or Urban Corporations established
			 under the Act received cash and surface rights to the settlement land described
			 in paragraph (2) and the corresponding Regional Corporation received cash and
			 land which includes the subsurface rights to the land of the Village or Urban
			 Corporation.
				(6)The southeastern Alaska communities of
			 Haines, Ketchikan, Petersburg, Tenakee, and Wrangell are not listed under the
			 Act as communities eligible to form Village or Urban Corporations, even though
			 the population of such villages comprises greater than 20 percent of the
			 shareholders of the Regional Corporation for Southeast Alaska and display
			 historic, cultural, and traditional qualities of Alaska Natives.
				(7)The communities described in paragraph (6)
			 have sought full eligibility for lands and benefits under the Act for more than
			 three decades.
				(8)In 1993, Congress directed the Secretary of
			 the Interior to prepare a report examining the reasons why the communities
			 listed in paragraph (6) had been denied eligibility to form Village or Urban
			 Corporations and receive land and benefits pursuant to the Act.
				(9)The report described in paragraph (8),
			 published in February, 1994, indicates that—
					(A)the communities listed in paragraph (6) do
			 not differ significantly from the southeast Alaska communities that were
			 permitted to form Village or Urban Corporations under the Act;
					(B)such communities are similar to other
			 communities that are eligible to form Village or Urban Corporations under the
			 Act and receive lands and benefits under the Act—
						(i)in actual number and percentage of Native
			 Alaskan population; and
						(ii)with respect to the historic use and
			 occupation of land;
						(C)each such community was involved in
			 advocating the settlement of the aboriginal claims of the community; and
					(D)some of the communities appeared on early
			 versions of lists of Native Villages prepared before the date of the enactment
			 of the Act, but were not included as Native Villages in the Act.
					(10)The omissions described in paragraph (9)
			 are not clearly explained in any provision of the Act or the legislative
			 history of the Act.
				(11)On the basis of the findings described in
			 paragraphs (1) through (10), Alaska Natives who were enrolled in the five
			 unlisted communities and their heirs have been inadvertently and wrongly denied
			 the cultural and financial benefits of enrollment in Village or Urban
			 Corporations established pursuant to the Act.
				(b)PurposeThe purpose of this Act is to redress the
			 omission of the communities described in subsection (a)(6) from eligibility by
			 authorizing the Native people enrolled in the communities—
				(1)to form Urban Corporations for the
			 communities of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell under the
			 Act; and
				(2)to receive certain settlement lands and
			 other compensation pursuant to the Act.
				3.Establishment of additional Native
			 CorporationsSection 16 of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1615) is amended by adding at
			 the end thereof the following new subsection:
			
				(e)(1)The Native residents of each of the Native
				Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, Alaska, may
				organize as Urban Corporations.
					(2)Nothing in this subsection shall affect any
				entitlement to land of any Native Corporation previously established pursuant
				to this Act or any other provision of
				law.
					.
		4.Shareholder eligibilitySection 8 of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1607) is amended by adding at the end thereof the
			 following new subsection:
			
				(d)(1)The Secretary of the Interior shall enroll
				to each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee,
				or Wrangell those individual Natives who enrolled under this Act to the Native
				Villages of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell,
				respectively.
					(2)Those Natives who are enrolled to an Urban
				Corporation for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell pursuant to
				paragraph (1) and who were enrolled as shareholders of the Regional Corporation
				for Southeast Alaska on or before March 30, 1973, shall receive 100 shares of
				Settlement Common Stock in such Urban Corporation.
					(3)A
				Native who has received shares of stock in the Regional Corporation for
				Southeast Alaska through inheritance from a decedent Native who originally
				enrolled to the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, or
				Wrangell, which decedent Native was not a shareholder in a Village or Urban
				Corporation, shall receive the identical number of shares of Settlement Common
				Stock in the Urban Corporation for Haines, Ketchikan, Petersburg, Tenakee, or
				Wrangell as the number of shares inherited by that Native from the decedent
				Native who would have been eligible to be enrolled to such Urban
				Corporation.
					(4)Nothing in this subsection shall affect
				entitlement to land of any Regional Corporation pursuant to section 12(b) or
				section
				14(h)(8).
					.
		5.Distribution rightsSection 7 of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1606) is amended—
			(1)in subsection (j), by adding at the end
			 thereof the following new sentence: Native members of the Native
			 Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell who become
			 shareholders in an Urban Corporation for such a community shall continue to be
			 eligible to receive distributions under this subsection as at-large
			 shareholders of the Regional Corporation for Southeast Alaska.;
			 and
			(2)by adding at the end thereof the following
			 new subsection:
				
					(s)No provision of or amendment made by the
				Unrecognized Southeast Alaska Native
				Communities Recognition and Compensation Act shall affect the
				ratio for determination of revenue distribution among Native Corporations under
				this section and the 1982 Section 7(i) Settlement Agreement
				among the Regional Corporations or among Village Corporations under subsection
				(j).
					.
			6.CompensationThe Alaska Native Claims Settlement Act (43
			 U.S.C. 1601 et seq.) is amended by adding at the end thereof the following new
			 section:
			
				43.Urban Corporations for haines, ketchikan, petersburg,
		  tenakee, and Wrangell(a)Upon incorporation of the Urban
				Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, the
				Secretary, in consultation and coordination with the Secretary of Commerce, and
				in consultation with representatives of each such Urban Corporation and the
				Regional Corporation for Southeast Alaska, shall offer as compensation,
				pursuant to this Act, one township of land (23,040 acres) to each of the Urban
				Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, and
				other appropriate compensation, including the following:
						(1)Local areas of historical, cultural,
				traditional, and economic importance to Alaska Natives from the Villages of
				Haines, Ketchikan, Petersburg, Tenakee, or Wrangell. In selecting the lands to
				be withdrawn and conveyed pursuant to this section, the Secretary shall give
				preference to lands with commercial purposes and may include subsistence and
				cultural sites, aquaculture sites, hydroelectric sites, tidelands, surplus
				Federal property and eco-tourism sites. The lands selected pursuant to this
				section shall be contiguous and reasonably compact tracts wherever possible.
				The lands selected pursuant to this section shall be subject to all valid
				existing rights and all other provisions of section 14(g), including any lease,
				contract, permit, right-of-way, or easement (including a lease issued under
				section 6(g) of the Alaska Statehood Act).
						(2)$650,000 for capital expenses associated
				with corporate organization and development, including—
							(A)the identification of forest and land
				parcels for selection and withdrawal;
							(B)making conveyance requests, receiving
				title, preparing resource inventories, land and resource use, and development
				planning;
							(C)land and property valuations;
							(D)corporation incorporation and
				start-up;
							(E)advising and enrolling shareholders;
							(F)issuing stock; and
							(G)seed capital for resource
				development.
							(3)Such additional forms of compensation as
				the Secretary deems appropriate, including grants and loan guarantees to be
				used for planning, development and other purposes for which Native Corporations
				are organized under the Act, and any additional financial compensation, which
				shall be allocated among the five Urban Corporations on a pro rata basis based
				on the number of shareholders in each Urban Corporation.
						(b)The Urban Corporations for Haines,
				Ketchikan, Petersburg, Tenakee, and Wrangell, shall have 1 year from the date
				of the offer of compensation from the Secretary to each such Urban Corporation
				provided for in this section within which to accept or reject the offer. In
				order to accept or reject the offer, each such Urban Corporation shall provide
				to the Secretary a properly executed and certified corporate resolution that
				states that the offer proposed by the Secretary was voted on, and either
				approved or rejected, by a majority of the shareholders of the Urban
				Corporation. In the event that the offer is rejected, the Secretary, in
				consultation with representatives of the Urban Corporation that rejected the
				offer and the Regional Corporation for Southeast Alaska, shall revise the offer
				and the Urban Corporation shall have an additional 6 months within which to
				accept or reject the revised offer.
						(c)Not later than 180 days after receipt of a
				corporate resolution approving an offer of the Secretary as required in
				subsection (b), the Secretary shall withdraw the lands and convey to the Urban
				Corporation title to the surface estate of the lands and convey to the Regional
				Corporation for Southeast Alaska title to the subsurface estate as appropriate
				for such lands.
						(d)The Secretary shall, without consideration
				of compensation, convey to the Urban Corporations of Haines, Ketchikan,
				Petersburg, Tenakee, and Wrangell, by quitclaim deed or patent, all right,
				title, and interest of the United States in all roads, trails, log transfer
				facilities, leases, and appurtenances on or related to the land conveyed to the
				corporations pursuant to subsection (c).
						(e)(1)The Urban Corporations of Haines,
				Ketchikan, Petersburg, Tenakee, and Wrangell may establish a settlement trust
				in accordance with the provisions of section 39 for the purposes of promoting
				the health, education, and welfare of the trust beneficiaries and preserving
				the Native heritage and culture of the communities of Haines, Ketchikan,
				Petersburg, Tenakee, and Wrangell, respectively.
							(2)The proceeds and income from the principal
				of a trust established under paragraph (1) shall first be applied to the
				support of those enrollees and their descendants who are elders or minor
				children and then to the support of all other
				enrollees.
						.
		7.Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as shall be necessary to carry out this
			 Act and the amendments made by this Act.
		
